DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2020 and on 06/29/2021 were filed before the first action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Asaki et al. (2008/0143649) in view of Iwata (2014/0167604).				Re claim 1, Asaki teaches a light-emitting device (Fig. 25) comprising: 	.
Asaki does not explicitly teach wherein an insulating layer that is disposed between the first reflection layer and the first pixel electrode, and that is disposed between the second reflection layer and the second pixel electrode, and a thickness of 
Iwata teaches a light-emitting device (Fig. 3B) comprising an insulating layer (33) having a first thickness, the insulating layer (33) disposed between a first reflection layer (32) and a first pixel electrode (35R), and disposed between a second reflection layer (32) and a second pixel electrode (35G).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Asaki as taught by Iwata in order to form a resonator structure to improve device efficiency ([55], Iwata).
Re claim 5, Asaki in view of Iwata teaches the light-emitting device according to claim 1, wherein the first sub-pixel (10R2, Asaki) is arranged in a center of a display region more than the second sub-pixel (10R1, Asaki).  
Re claim 9, Asaki in view of Iwata teaches the electronic apparatus comprising the light-emitting device of claim 1 ([160], Asaki).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Asaki et al. (2008/0143649) in view of Iwata (2014/0167604).
Re claim 2, Asaki teaches a light-emitting device (Fig. 25) comprising: 			a semi-transmissive reflection layer (19); 91 							a first reflection layer (15A) that is disposed in a first sub-pixel (10R2); 			a first pixel electrode (15BB) that is disposed in the first sub-pixel (10R2); 			a second reflection layer (15A) that is disposed in a second sub-pixel (10R1), the second sub-pixel (10R1) that emits same color light as the first sub-pixel [98-100]; 		a second pixel electrode (15BB, 15BT) that is disposed in the second sub-pixel 
Iwata teaches a light-emitting device (Fig. 3B) comprising an insulating layer (33) having a first thickness, the insulating layer (33) disposed between a first reflection layer (32) and a first pixel electrode (35R), and disposed between a second reflection layer (32) and a second pixel electrode (35G).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Asaki as taught by Iwata in order to form a resonator structure to improve device efficiency ([55], Iwata).			Re claim 6, Asaki in view of Iwata teaches the light-emitting device according to .  
Allowable Subject Matter
Claims 3-4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 3, Asaki in view of Iwata teaches the light-emitting device according to claim 1, 												yet remains explicitly silent to wherein the insulating layer having a first layer including a first material and a second layer including a second material which is different from the first material, and a thickness of the first layer in the second sub-pixel is thicker than a thickness of the first layer in the first sub-pixel. 
Re claim 4, Asaki in view of Iwata teaches the light-emitting device according to claim 2, 												yet remains explicitly silent to wherein93 the insulating layer having a first layer including a first material and a second layer including a second material which is different from the first material, and a thickness of the first layer in the second sub-pixel is thicker than a thickness of the first layer in the first sub- pixel.  
Claim 7 is objected to for at least depending from objected claim 3.
Claim 8 is objected to for at least depending from objected claim 4.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        3/29/22